Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2007

Stukes v. Knowles
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1255




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Stukes v. Knowles" (2007). 2007 Decisions. Paper 874.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/874


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-263                                               NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                              NO. 07-1255
                           ________________

                         BLAYNEY B. STUKES,

                                     Appellant

                                     v.

     MATHEW KNOWLES, MR.; TINA KNOWLES, C.E.O. OF MUSIC WORLD
 ENTERTAINMENT; DEBRA LEE, CHAIRMAN OF BLACK ENTERTAINMENT;
    BOB JOHNSON, FOUNDER OF BLACK ENTERTAINMENT TELEVISION;
      LOWRY MAYS, CHAIRMAN OF THE BOARD; MARK MAYS, CHIEF
      EXECUTIVE OFFICER OF CLEAR CHANNEL COMMUNICATIONS;
     KENNETH "BABY FACE EDMONDS; TRACEY EDMONDS, OF LEFACE
RECORDS; JAMES JIMMY JAM HARRIS, III; TERRY LEWIS; BRITNEY SPEARS;
 USHER; SHELIA ESCOVEDO; MONTEL JORDON; RAMIYAH; BREAKWATER;
    DENIECE WILLIAMS; ISLEY BROS; HALL AND OATE'S; MIKI HOWARD;
FORCE MD; THE SYSTEM GROOVE; EMOTIONS; ANITA BAKER; LISA LISA &
 CULT JAM; TIMEX SOCIAL CLUB; PAULA ABDUL; JON B; LISA STANFIELD;
    GLORIA ESTEFAN; KENNY LATTIMORE; GLEN JONES; NEW EDITION;
MADONNA; KELLY PRICE; DONNA SUMMER; WHITNEY HOUSTON; MARIAH
     CAREY; STEVE WONDER; SURFACE; SISQO; BOYZ II MEN; FREDDIE
  JACKSON; THE JETS; RAPHAEL SAADIG; JEFFREY OSBORNE; SOUNDS OF
BLACKNESS; YOLANDA ADAMS; DONNIE MCCURKIN; EARTH WIND & FIRE;
   CASE; LARRY GRAHAM; DIANA ROSS; TINA TURNER; DIANNE REEVES;
QUINCY JONES; JAMES INGRAM; BOBBY CALDWALL; TAMIA; MUSIQ SOUL
CHILD; DEBORAH COX; BOBBY BROWN; KEITH SWEAT; GEORGE MICHAEL;
 CHAKA KHAN RUFUS; AL B. SURE; ATLANTIC STAR; SWING OUT SISTER;
   CHERRELLE; ALEXANDER O'NEAL; HALL AND OATES; PATTI LABELLE
                 ___________________________________

              On Appeal From the United States District Court
                 For the District of Eastern Pennsylvania
                     (E.D. PA. Civ. No. 07-cv-00198)
                District Judge: Honorable Stewart Dalzell
                     ______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                     June 7, 2007

          BEFORE: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES


                                  (Filed: June 27, 2007)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Appellant Blayney Stukes appeals from the District Court’s dismissal of his

complaint as frivolous. Because we agree with the District Court and conclude that this

appeal lacks arguable merit, we will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B).

       On January 17, 2007, Stukes filed a confused and convoluted complaint alleging

that 72 defendants violated his civil and human rights. In particular, Stukes claims that:

(1) Mathew and Tina Knowles “sabotaged” his relationship with their daughter, musician

Beyonce Knowles, and have, among other things, harassed him, assaulted him, and ruined

his reputation; (2) numerous record company executives and musicians used

“ghostwriters to produce songs” about his life story without his permission; and (3) the

Philadelphia Police Department failed to respond to his niece’s 911 call due to the

influence of Mathew and Tina Knowles. The District Court dismissed the complaint as



                                             2
frivolous because it was “unable to extract from its ramblings a legal claim.” Stukes

appeals.

       Stukes is proceeding in forma pauperis, so we review this appeal to determine

whether “it lacks an arguable basis in law or in fact” and thus should be dismissed

pursuant to § 1915(e)(2)(B). Neitzke v. Williams, 490 U.S. 319, 325 (1989). Stukes’s

complaint, which we review in the most generous light possible, clearly lacks an arguable

legal basis. Preliminarily, he maintains that the defendants violated his human rights

under the Universal Declaration of Human Rights (“the Declaration”). However, the

Declaration is not a treaty or international agreement and “does not of its own force

impose obligations as a matter of international law.” Sosa v. Alvarez-Machain, 542 U.S.

692, 734-35 (2004). Thus, the Declaration cannot support Stukes’s claims.

       If Stukes’s complaint is viewed as alleging civil rights violations under 42 U.S.C.

§ 1983, he must show that the defendants deprived him of a federal constitutional or

statutory right while acting under color of state law. Kaucher v. County of Bucks, 455

F.3d 418, 423 (3d Cir. 2006). This he cannot do. First, even if we accepted Stukes’s

complaint as true, he does not state claims for the violation of any federally protected

right. Although certain allegations—such as those for assault, harassment, and

defamation (injury to reputation)—may be actionable under state law, they do not




                                              3
implicate any federal constitutional or statutory right.1 Stukes’s complaint thus lacks

legal merit on this basis alone. Second, it is beyond question that neither the Knowles

family nor the record company executives and musicians are state actors or acted under

color of state law.2 See Edmonson v. Leesville Concrete Co., 500 U.S. 614, 620-22

(1991) (explaining state actor and state action standards). As such, Stukes’s claims have

no arguable legal merit.

       For the foregoing reasons, we will dismiss the appeal under § 1915(e)(2)(B).




  1
       Stukes does assert that the Philadelphia Police Department discriminated against
his niece when they failed to respond to her 911 telephone call. However, even if the
police did in some way violate his niece’s civil rights, Stukes “cannot sue for the
deprivation of another’s civil rights.” O’Malley v. Brierley, 477 F.2d 785, 789 (3d Cir.
1973). See Archuleta v. McShan, 897 F.2d 495, 497 (10th Cir. 1990) (“[R]egardless of
what happened to plaintiff’s father, this case turns upon whether plaintiff personally
suffered any deprivation of a constitutional right possessed by him individually.”).
  2
        Stukes also alleges that he had “problems” and a “run in” with a public library
security guard. Private security guards can, in some circumstances, act under color of
state law. See Griffin v. Maryland, 378 U.S. 130, 135 (1964). However, in this case,
apart from failing to allege that the security guard deprived him of his civil rights, Stukes
provides no information that could lead to the inference that the security guard was
“possessed of state authority and purport[ed] to act under that authority,” as is required to
show state action. Id.                      4